         Case 1:19-cr-00626-PAE Document 28 Filed 01/19/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                      19-CR-626 (PAE)
                       -v-
                                                                           ORDER
 AGUSTIN MARMOLEJOS,

                                      Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court has received a pro se motion from Agustin Marmolejos, Dkt. 27, which the

Court treats as a motion for compassionate release. The Court reappoints Mr. Marmolejos’s trial

counsel, Telesforo Del Valle, Jr., for the purpose of submitting a letter memorandum in support

of Mr. Marmojelos’s motion. That memorandum is due by February 9, 2021. The

Government’s response is due by February 16, 2021.

       SO ORDERED.



                                                         PaJA.�
                                                    __________________________________
                                                          PAUL A. ENGELMAYER
                                                          United States District Judge
Dated: January 19, 2021
       New York, New York
